NUMBER 13-16-00421-CV

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG


                           IN RE JUAN M. GARCIA, M.D.


                      On Petition for Writ of Mandamus.



                                     ORDER
            Before Justices Rodriguez, Benavides, and Perkes
                            Order Per Curiam

      This Court denied the petition for writ of mandamus filed in this case on July 22,

2016. See In re Garcia, No. 13-16-00421-CV, 2016 WL __, at *_ (Tex. App.—Corpus

Christi July 22, 2016, orig. proceeding) (mem. op. per curiam). This cause is currently

before the Court on relator’s motion to seal “Appendix 1, Appendix A Original Petition,

Exhibit B, pages 23-31.”

      The Court, having examined and fully considered the motion to seal, is of the

opinion that the motion should be granted. Accordingly, we GRANT the motion to seal

and ORDER the documents at issue to be SEALED to the public. Any public access to
these documents shall be determined by written motion filed with this Court, with

appropriate notice to the parties, and upon a showing of good cause. This order does

not affect or limit the rights of the parties to this original proceeding to view the records at

issue without further order from this Court. The parties are ordered to maintain the

confidentiality of the information contained in this sealed record and are prohibited from

disseminating the sensitive information contained within the sealed record to any person.

       IT IS SO ORDERED.

                                                   PER CURIAM


Delivered and filed the
1st day of August, 2016.




                                               2